         Case 1:21-cv-01144-SHS Document 36 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ERIC MATOS,
                             Plaintiff,               21-CV-1144 (SHS)
                                                      ORDER
               v.
 CITY OF NEW YORK ET AL.,
                             Defendants.

SIDNEY H. STEIN, U.S. District Judge.
     The Court held a hearing today in this matter, on the record and with all parties
participating. At the conclusion of oral argument, the Court denied plaintiff’s motion
for a preliminary injunction, see ECF Nos. 19-20, on the grounds that abstention is
warranted by Younger v. Harris, 401 U.S. 37 (1971).
     Accordingly, the parties are HEREBY ORDERED to confer and submit a schedule
for the continuation of this action, including a schedule for discovery, to this Court in
writing on or before April 7, 2021.


Dated: New York, New York
       March 31, 2021
